COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 IN RE:                                                             No. 08-18-00177-CR
                                                  §
 SHERIFF RICHARD WILES,                                        AN ORIGINAL PROCEEDING
                                                  §
 RELATOR.                                                             IN MANDAMUS
                                                  §

                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Jesus Herrera, Judge of the County Criminal Court at Law No. 4 of El Paso, Texas

and concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore order the trial court to vacate that portion of its bond order directing Sheriff Wiles to

disregard the ICE hold and release Victor Reyes-Landeros to the street, in accordance with the

opinion of this Court. The writ will issue should the trial court fail to comply.

       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2019.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.